DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 
the written description recites “the driving circuit 11” in paragraph [0120], and also recites “The driving sub-circuit 11” in paragraph [0121].  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are, 
in claim 1: 
a driving sub-circuit is broadly interpreted as a sub-circuit or a means for driving, but in light of the specification a driving sub-circuit is a circuit containing a driving transistor (see [0031]); 
a data writing sub-circuit is broadly interpreted as a sub-circuit or a means for writing data, but in light of the specification a data writing sub-circuit is a data writing transistor T2 or 13 (see Figs. 2, 3, [0022], [0105], [0120]); 

a pixel driving unit is broadly interpreted as a unit or means for driving a pixel, but in light of the specification a pixel driving unit 10 is interpreted to be a circuit containing a driving sub-circuit or a driving transistor 11 or T1, a storage capacitor 12 or Cst, a data writing sub-circuit 13 or T2, and a reset control sub-circuit 14 or T3 (see [0078], [0120]); 
an optical detection unit is broadly interpreted as a unit or means for detecting optical characteristics, but in light of the specification an optical detection unit is interpreted to be a photoelectric conversion sub-circuit converting received pixel-emitted light into a representative electrical signal, and a switch control sub-circuit outputting the representative electrical signal (see [0078]), such as a photodiode 21 detector and a switch transistor 22 (see Fig. 1, [0084], [0089]); 
a pixel driving circuit is broadly interpreted as a circuit or a means for performing pixel driving, but in light of the specification a pixel driving circuit is formed of a pixel driving unit 10 and an optical detection unit 20 (see Fig. 1, [0072). 
in claim 8:
a display stage is broadly interpreted as any time a display is active, but in light of the specification a display stage is interpreted to be any time period containing a data writing period followed by a light-emitting period (see [0032]); 
an optical detection stage is broadly interpreted as any time an optical characteristic is being detected, but in light of the specification an optical detection stage is interpreted to be any time including a light-emitting period which does not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 USC § 103 as being unpatentable over Yamazaki (Yamazaki; Shunpei, US 20090141004 A1) in view of Lim (Lim; Myunggi, et al., US 20180151121 A1). 
Regarding claim 1, Yamazaki discloses a pixel driving circuit (Yamazaki describes a sensor circuit or an optical detection unit 28, and a pixel circuit or pixel driving unit 27, which together form a pixel driving circuit; see Figs. 8A and 8B, [0122]) comprising 
a pixel driving unit (Yamazaki describes a pixel circuit or pixel driving unit 27; see Fig. 8B, [0122])
and an optical detection unit (Yamazaki describes a sensor circuit, or an optical detection unit 28; see Fig. 8B, [0122])
a light-emitting element (Yamazaki describes a light-emitting element 223; see Fig. 8B, [0125])
photoelectric conversion sub-circuit (Yamazaki describes a photodiode, or a photoelectric conversion sub-circuit 214; see Fig. 8B, [0125])
switch control sub-circuit (Yamazaki describes a selection transistor, or a switch control sub-circuit 213; see Fig. 8B, [0127])
wherein the pixel driving unit is configured to drive a light-emitting element comprised in a pixel unit to emit light (Yamazaki describes a pixel circuit or pixel driving unit 27 driving a light-emitting element 223 to emit light; see Fig. 8B, [0047], [0118], [0122], [0125]); 
the optical detection unit comprises a photoelectric conversion sub-circuit (Yamazaki describes a photodiode, or a photoelectric conversion sub-circuit 214; see Fig. 8B, [0125])
and a switch control sub-circuit (Yamazaki describes a selection transistor, or a switch control sub-circuit 213; see Fig. 8B, [0127]); 

the switch control sub-circuit is configured to control an output of the electrical signal under control of a first scanning signal (Yamazaki describes a selection transistor, or a switch control sub-circuit 213 outputting an electrical signal representative of a received light signal under control of scan line signal, or a first scanning signal SL1; see Fig. 8B, [0107], [0111], [0127]); 

Yamazaki differs from the instant invention only in that Yamazaki does not disclose: adjusting pixel brightness according to the detected pixel light output, as might be implied by the clause “and the pixel driving unit is further configured to adjust brightness of the light emitted from the light-emitting element according to the electrical signal”. 
However, in an analogous field of endeavor, Lim discloses a pixel driving circuit (Lim describes a first transistor T1, a driving transistor DT, a second transistor T2, and a storage capacitor Cst, which form a pixel driving circuit; see Fig. 2, [0036]-[0039]) which 
adjusts a pixel’s brightness according to the detected pixel light output (Lim describes generating a digital compensation data MDATA for compensating for changes in the pixel light output by modulating input digital video data DATA with reference to a digital sensing voltage value fro; see Fig. 2, [0026], [0046]-[0047], [0059]). 

Regarding claim 2, Yamazaki and Lim disclose the pixel driving circuit according to claim 1, 
wherein the photoelectric conversion sub-circuit comprises a photodiode (Yamazaki describes a photodiode 214; see Fig. 8B, [0125]); 
the switch control sub-circuit comprises a switch control transistor (Yamazaki describes a selection transistor, or a switch control transistor 213; see Fig. 8B, [0127]); 
wherein an anode of the photodiode receives a first voltage signal (Yamazaki describes applying a reverse bias to photodiode 214; see Fig. 8B, [0110]; one of ordinary skill in the art before the effective filing date would have inferred applying a first voltage signal or a most-negative circuit voltage level to a photodiode anode as a way of reverse biasing the photodiode), 
a cathode of the photodiode is connected to a first electrode of the switch control transistor (Yamazaki describes a cathode of a photodiode 214 connected to a first electrode of a switch control transistor 213 through a buffer transistor 212; see Fig. 8B, [0110]; it would have been obvious to one of ordinary skill in the art before the effective comprising); 
and a gate electrode of the switch control transistor receives the first scanning signal, a second electrode of the switch control transistor outputs the electrical signal (Yamazaki describes a first scanning signal or scan signal on scan line SL connected to the gate electrode of a switch control transistor 213 and controlling whether an electrical signal is transferred to the output line OL for the sensor or photodiode 214; see Fig. 8B, [0107]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 7, Yamazaki and Lim disclose the pixel driving circuit according to claim 1, further comprising 
a compensation sub-circuit (Yamazaki describes a compensation circuit formed of elements 14, 15, 16, and 17; see Fig. 1, [0047]-[0051]); 
wherein the compensation sub-circuit is connected to the switch control sub-circuit (Yamazaki describes a scan line driver circuit 14 connected to a pixel’s selection transistor, or a switch control sub-circuit 213; see Fig. 1, 8B, [0047]-[0051], [0127]); 
and the compensation sub-circuit is configured to obtain a corresponding compensation data voltage signal according to the electrical signal (Yamazaki describes a display switching circuit 29 which outputs a signal for switching an image displayed in the display portion 11 to the pixel driver circuit 23, based on a detection signal input from the sensor driver circuit 24; see Fig. 1, [0051]).
The motivation to combine presented prior applies equally here. 

Claims 3-4 are rejected under 35 USC § 103 as being unpatentable over Yamazaki (Yamazaki; Shunpei, US 20090141004 A1) in view of Lim (Lim; Myunggi, et al., US 20180151121 A1) and further in view of Park (Park; Dongwon, et al., US 20190206315 A1). 
Regarding claim 3, Yamazaki and Lim disclose the pixel driving circuit according to claim 1, 
wherein the pixel driving unit comprises a driving sub-circuit, a storage capacitor sub-circuit and a data writing sub-circuit (Yamazaki describes a pixel circuit or pixel driving unit 27 formed of a display control transistor or a driving sub-circuit 222, a storage capacitor sub-circuit 224, and a selection transistor or a data writing sub-circuit 221; see Fig. 8B, [0125], [0127]), 
wherein the data writing sub-circuit is configured to write a data voltage signal into a control terminal of the driving sub-circuit under control of a second scanning signal (Yamazaki describes a selection transistor or a data writing sub-circuit 213; see Fig. 8B, [0125], [0127]; Lim discloses a second scanning signal SCAN(n) which is separate and may vary or be different from the first scanning signal SEN(n); see Fig. 2, [0028]); 
a first terminal of the driving sub-circuit receives a second voltage signal (Yamazaki describes a display control transistor or a driving sub-circuit 222 having a first terminal connected to a power supply line VL carrying a second voltage signal; see Fig. 8B, [0123], [0125])

the driving sub-circuit is configured to drive the light-emitting element to emit light under control of a signal on the control terminal thereof (Yamazaki describes a pixel circuit or pixel driving unit 27 formed of a display control transistor or a driving sub-circuit 222, a storage capacitor sub-circuit 224, and a selection transistor or a data writing sub-circuit 213, wherein the display control transistor or a driving sub-circuit 222 of the pixel circuit or pixel driving unit 27 drives a light-emitting element 223 to emit light; see Fig. 8B, [0047], [0092], [0125]; [0127]; it would have been obvious to one of ordinary skill in the art before the effective filing date that Yamazaki’s display control transistor or a driving sub-circuit 222 provides the controlling drive for the light-emitting element 223 because of the series connection between the two devices, especially when considering Lim’s disclosure that the driving transistor DT of each of the pixels P arranged on the first pixel line HL1 generates a drive current Ids in proportion to the programmed voltage level and applies it to the organic light-emitting diode OLED, causing the organic light-emitting diode OLED to emit light at a brightness corresponding to the drive current Ids; see Lim, [0059]); 
and a first terminal of the storage capacitor sub-circuit is connected to the control terminal of the driving sub-circuit (Yamazaki describes a pixel circuit or pixel driving unit 27 control terminal connected to a first terminal of a storage capacitor sub-circuit 224; see Fig. 8B, [0125], [0127]), 

Yamazaki and Lim differ from the instant invention in that Yamazaki and Lim do not disclose a different scanning signals driving each of the data writing sub-circuit and the switch control sub-circuit, as might be implied by the term “second scanning signal”. 
However, in an analogous field of endeavor, Park discloses a pixel driving circuit (Park describes a data writing transistor Tsw1, a driving transistor Tdr, a transistor Tsw2 connected to an oled anode, and a storage capacitor Cst, which form a pixel driving circuit; see Fig. 5B, [0067]) containing 
different scanning signals driving each of the data writing sub-circuit and the switch control sub-circuit (Park describes a data writing transistor Tsw1 controlled by a second scanning signal on line GL and a switch control sub-circuit Tsw2 controlled by a first scanning signal on line SPL; see Fig. 5B, [0068]-[0069]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Yamazaki’s and Lim’s pixel circuit containing a pixel driving unit formed of a data transistor 221, a driving transistor 222, a read-out transistor 213, a storage capacitor 224, and a light emitting element 223, all of which adjusts a pixel’s brightness according to the detected pixel light output, with Park’s pixel circuit containing different scanning signals driving each of the data writing sub-circuit and the switch control sub-circuit, especially when considering the motivation to modify 
Regarding claim 4, Yamazaki, Lim, and Park disclose the pixel driving circuit according to claim 3, 
wherein the driving sub-circuit comprises a driving transistor (Yamazaki describes a pixel circuit or pixel driving unit 27 containing a display control transistor or a driving sub-circuit 222; see Fig. 8B, [0125], [0127]); 
the control terminal of the driving sub-circuit is a gate electrode of the driving transistor, the first terminal of the driving sub-circuit is a first electrode of the driving transistor, and the second terminal of the driving sub-circuit is a second electrode of the driving transistor (Yamazaki describes a pixel circuit or pixel driving unit 27 containing a driving sub-circuit which is a display control transistor 222; see Fig. 8B, [0125], [0127]). 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 5-6 and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  

Regarding claims 8-10, the particularly-significant, distinguishing structural and functional features are the pixel driving unit comprising a driving sub-circuit, a storage capacitor sub-circuit, a data writing sub-circuit and a reset control sub-circuit; the driving sub-circuit comprises a driving transistor; the display stage comprises a data writing period and a light-emitting period set in sequence; the step that the pixel driving unit drives the light-emitting element to emit light in the display stage comprises: in the data writing period comprised in the display stage, under control of a second scanning signal, the data writing sub-circuit controls a data voltage signal to be written into a gate electrode of the driving transistor, and the reset control sub-circuit resets a potential of a second electrode of the driving transistor so as to turn on the driving transistor; in the light-emitting period comprised in the display stage, under control of the second scanning signal, the data writing sub-circuit stops writing the data voltage signal into the gate electrode of the driving transistor, the reset control sub-circuit stops resetting the potential of the second electrode of the driving transistor, the driving transistor remains in an ON state, a second voltage input terminal charges the storage capacitor sub-circuit such that the potential of the second electrode of the driving transistor is raised to 
Regarding claims 11-17, the particularly-significant, distinguishing structural and functional features are the array substrate comprising pixel units arranged in an array, a plurality of first scanning lines, a plurality of second scanning lines, a plurality of data lines and a plurality of compensation lines; each of the pixel units comprises a light-emitting element and the pixel driving circuit according to claim 1; the light-emitting element is connected to the pixel driving circuit; the first scanning lines and the second scanning lines extend along a row direction, and the data lines extend along a column direction; the pixel driving circuits in a same row are connected to a first scanning line and a second scanning line for the row respectively; the pixel driving circuits in a same column are connected to a data line for the column; each pixel driving circuit is connected to one compensation line; the first scanning line for the row is configured to output a first scanning signal, the second scanning line for the row is configured to output a second scanning signal, the data line for the column is configured to output a data voltage signal, the compensation line is configured to receive an electrical signal outputted from a photoelectric conversion sub-circuit in the pixel driving circuit, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Lin; Chin-Wei, et al., US 20210201772 A1, describes a pixel circuit containing a pixel driving unit formed of a data transistor, a driving transistor, a read-out transistor, a storage capacitor, a light emitting element, and a light detecting element (see Figs. 6, 12), but does not describe the features listed under Allowable Subject Matter; 
Kim; Kyujin, US 20190005883 A1, describes a pixel circuit containing a pixel driving unit formed of a data transistor, a driving transistor, a read-out transistor, a storage capacitor, a light emitting element, and a light detecting element (see Figs. 1, 15), but does not describe the features listed under Allowable Subject Matter;
Nakamura, Kazuo, et al., US 20050099372 A1, describes a pixel circuit containing a pixel driving unit formed of a data transistor, a driving transistor, a read-out transistor, a storage capacitor, a light emitting element, and a light detecting element (see Figs. 1A, 4), but does not describe the features listed under Allowable Subject Matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693